SENTENCIA
Los hechos del presente caso son extremadamente sencillos. Contra Melvin De Jesús Rivera se determinó causa probable por la alegada comisión de unos delitos me-nos graves; el juez instructor permitió que éste permane-ciera en libertad, sin fianza, hasta la celebración del co-rrespondiente juicio. Posteriormente, De Jesús Rivera fue citado para que compareciera nuevamente al tribunal en relación con la supuesta comisión de otros dos delitos me-nos graves; relacionados todos dichos delitos menos graves con la misma situación de hechos, esto es, una disputa familiar.
De Jesús Rivera no compareció a la vista señalada. En virtud de ello, un magistrado ordenó su arresto, por el de-lito de desacato, con una fianza de dos mil dólares ($2,000); fue arrestado e ingresado a prisión al no poder prestar la fianza antes mencionada.
Habiendo transcurrido el término de sesenta (60) días, desde la fecha en que De Jesús Rivera había sido ingresado en prisión por el delito de desacato, sin que éste hubiese sido sometido a juicio, su representación legal solicitó la desestimación, al amparo de las disposiciones de la Regla 64(n)(3) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, no sólo del cargo por desacato, sino que de los delitos menos *138graves por los cuales se había originalmente determinado causa probable.
El tribunal de instancia ordenó, correctamente, la deses-timación del cargo por desacato y, en consecuencia, ordenó su excarcelación. Igualmente de forma correcta, denegó la desestimación de las denuncias por los delitos menos graves por los cuales, originalmente, se había determinado causa probable contra De Jesús Rivera. Correctamente ra-zonó dicho foro que, dados los hechos particulares del caso, el término de sesenta (60) días que establece el subinciso (3) de la Regla 64(n) de Procedimiento Criminal, ante, ex-clusivamente se aplicaba al delito de desacato, único delito por el cual éste había sido ingresado en prisión.
Inconforme, De Jesús Rivera acudió ante el Tribunal de Circuito de Apelaciones —vía certiorari— en revisión de la acción denegatoria del foro de instancia. El tribunal apela-tivo intermedio, correctamente, declaró sin lugar el referido recurso, aduciendo en apoyo de su negativa prácticamente el mismo razonamiento del foro de instancia.
Aún insatisfecho, De Jesús Rivera acudió —vía certiora-ri— ante este Tribunal en revisión de la determinación del tribunal apelativo intermedio, imputándole haber errado
... al determinar que el plazo que establece la Regla 64(n)(3) de Procedimiento Criminal aplica sólo en los casos en que la persona está detenida por no haber prestado fianza para ga-rantizar su comparecencia al juicio por el delito que se le im-puta, pero no aplica cuando está detenida por otra razón que no sea la antes expuesta. Petición de certiorari, pág. 7.
Expedimos el auto de certiorari presentado. Resolvemos.
El derecho ajuicio rápido, derecho consagrado en términos generales en la Sec. 11 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico —reglamentado de manera más específica, en las disposiciones de la *139Regla 64(n) de Procedimiento Criminal, ante— es de carác-ter fundamental. Pueblo v. Rivera Arroyo, 120 D.P.R. 114 (1987).
En Pueblo v. Valdés et al., 155 D.P.R. 781 (2001), reite-ramos que la referida protección constitucional, la cual le asiste a todo imputado de delito, se activa desde el mo-mento mismo en que un juez determina causa probable y se cita o se arresta y se detiene a un ciudadano por la supuesta comisión de un delito. Enfatizamos, en el citado caso, que la situación del acusado es el factor que determi-nará cuál de los términos establecidos en la Regla 64 de Procedimiento Criminal, ante, es el que habrá de aplicarse en cada caso en particular.
La razón para la aplicación de términos distintos resulta ser evidente: a todo imputado de delito le ampara la presunción de inocencia; aquel que se encuentra privado de su libertad, por no haber podido prestar la fianza requerídale para garantizar su comparecencia ajuicio, debe de ser sometido a juicio en un periodo de tiempo más corto que aquel que se encuentra en espera de su celebración, en la libre comunidad. Pueblo v. Cartagena Fuentes, 152 D.P.R. 242 (2000).
Ello así, pues si bien el encarcelamiento de un imputado de delito, que goza de la presunción de inocencia, se justi-fica por el interés que tiene la sociedad de garantizar la comparecencia de éste al acto del juicio, la consecución de este interés o fin está sujeta al cumplimiento de términos constitucionalmente razonables, mediante el estableci-miento de los cuales se procura evitar la opresiva reclusión del imputado previo a la celebración del juicio.
Ahora bien, resulta de cardinal importancia mantener presente que el derecho a juicio rápido que cobija a todo imputado de delito cobra vigencia respecto a cada delito por separado. Dicho de otra forma, aun en relación con *140una misma situación delictiva, el “comienzo y final” de los términos que establece la citada Regla 64(n) de Procedi-miento Criminal pueden ser distintos, dependiendo de cuándo se determina causa probable por los diferentes de-litos y dependiendo de cuándo se cita o se arresta al impu-tado de delito, y si éste es ingresado o no a prisión, por no poder prestar la fianza impuesta.
Consecuencia de lo anteriormente expresado resulta ser que un tribunal —en relación con una misma situación de-lictiva— podría verse en la obligación de declarar con lugar una solicitud de desestimación de una denuncia o acusa-ción, por violación injustificada e inexcusable de un tér-mino provisto por la Regla 64(n) de Procedimiento Criminal, ante, y, a la vez, denegar la desestimación solicitada en cuanto a otra denuncia o acusación por no haber trans-currido el término provisto por la citada disposición regla-mentaria en cuanto a otra denuncia o acusación en particular.(1)
Por otro lado, resulta procedente señalar que la situación anteriormente señalada no cambia ni varía en lo más mínimo por el hecho de que el tribunal ordene la “consolidación” de los casos. La consolidación solamente tiene el efecto de que el juicio en su fondo, de los diferentes car-gos, se vea conjuntamente. La misma no tiene ningún efecto sobre los términos a aplicarse de la Regla 64(n) de Procedimiento Criminal, ante.
En resumen: siendo los delitos por los cuales original-mente se determinó causa probable contra el aquí peticio-*141nario —y en relación con los cuales éste nunca estuvo su-mariado— completamente distintos del delito de desacato por el cual éste fue ingresado en prisión, a los mismos le son de aplicación términos distintos, a saber: conforme se establece en el subinciso (3) de la Regla 64(n) de Procedi-miento Criminal, ante, el peticionario tenía que ser some-tido a juicio, por el delito de desacato, dentro del término de sesenta (60) días de haber sido arrestado e ingresado en prisión; en relación con los delitos originales, el Estado te-nía el término de ciento veinte (120) días, contados a partir de la determinación de causa probable, para celebrarle el juicio al peticionario, ello según lo establece el subinciso (4) de la citada Regla 64(n) de Procedimiento Criminal.
El hecho de que el desacato fuera referente a una vista relacionada a los delitos originales, no tuvo el efecto de abreviar el mencionado término de ciento veinte (120) días. Estos son delitos completamente distintos que, incluso, son punibles en forma separada.
Por los fundamentos antes expuestos, se confirma la ac-tuación tanto del Tribunal de Circuito de Apelaciones como del Tribunal de Primera Instancia.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente. El Juez Asociado Señor Rivera Pérez concurrió con el resultado sin opinión escrita.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

— O —

(1) Aun cuando realmente no es necesario hacerlo, ejemplo de lo expresado sería el caso en que se determina causa contra un individuo —y éste es ingresado a pri-sión— por infracción a varios artículos de la Ley de Armas de Puerto Rico por una alegada agresión contra otro ciudadano, el cual muere tres meses después, provo-cando ese hecho una nueva determinación de causa contra el agresor por el delito de asesinato.
En esta situación, los términos provistos por la Regla 64(n) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, no comparten la misma fecha de comienzo como tam-poco la disposición constitucional que prohíbe el estar sumariado por más de seis meses.